Citation Nr: 1419783	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bone cancer, to include as secondary to prostate cancer. 

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for left thigh fracture, to include as secondary to prostate cancer. 

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for kidney disease.

7.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure (Agent Orange).

8.  Entitlement to service connection for diabetes mellitus Type II, to include as due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran timely appealed.  

In July 2013, the Veteran had an informal conference before a Decision Review Officer (DRO) at the RO.  In March 2014, the Veteran had a videoconference hearing before the undersigned.  Transcripts are associated with the record.

Review of the Virtual VA electronic folder (efolder) includes the March 2014 hearing transcript.  No other pertinent evidence is of record in either the Virtual VA or Veterans Benefits Management System (VBMS) efolders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was stationed on Johnston Island from approximately April 27, 1973 to May 16, 1974 and his military occupational specialty was a chef.

2.  The Veteran provided competent and credible reports that he swam and consumed fish in the waters surrounding Johnston Island.

3.  The Department of Defense has verified that the herbicide Agent Orange was stored on a restricted area of Johnston Island during the entirety of the Veteran's service and that the storage drums began leaking sometime in 1974.

4.  An October 1991 report from the Brook's Air Force Base Armstrong laboratory identifies consumption of fish as plausible exposure pathway for inhabitants of Johnston and warrants further study; however, more information was needed to assess the risk of exposure.

5.  By resolving all reasonable doubt in the Veteran's favor, the evidence is in equipoise on whether he had herbicide exposure while stationed on Johnston Island.  

6.  The competent evidence shows that the Veteran currently has metastatic prostate cancer and diabetes mellitus, Type II.

7.  The competent evidence shows that bone cancer and left thigh fracture are residuals of metastatic prostate cancer and kidney disease is secondary to diabetes mellitus, Type II.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bone cancer are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  The criteria for service connection for left thigh fracture are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

3.  The criteria for service connection for kidney disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

4.  The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

5.  The criteria for service connection for diabetes mellitus, Type II are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the wholly favorable action below, further discussion of the VCAA is not necessary at this juncture in the appeal.    

Service connection laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

As relevant, for Veterans shown to have been exposed to herbicides during service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 do not apply.  The diseases presumptively related to herbicide exposure include prostate cancer and diabetes mellitus, Type II.  38 C.F.R. § 3.309(e) (2013).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2013).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i)  Prostate cancer, bone cancer, left femur fracture, and diabetes mellitus Type II

The basis for these claims is the Veteran's contention that he had herbicide exposure while serving on Johnston Island and meets the criteria for presumptive service connection due to in-service herbicide exposure.  Service records confirm that the Veteran served on Johnston Island from April 27, 1973 to May 16, 1974.  He reported that he worked as a chef.   

A Defense Personnel Records Information Retrieval System (DPRIS) confirms that in 1972 Agent Orange was transported to Johnston Island for storage.  The Agent Orange inventory required constant monitoring because the deteriorating conditions of the storage drums.  The storage area was limited to the northwest corner of the island to prevent any airborne exposure to the island inhabitants.  In 1977, the Air Force began destroying the herbicides.  

The Fact Sheet: Storage of Agent Orange on Johnston Island from the VA adjudication manual for herbicide exposure claims recognizes that herbicides were stored on Johnston Island between April 1972 and September 1977.  The storage area was 3.5 acres on the northwest corner of the island.  It was selected due to the winds that would ensure that any airborne Agent Orange was dispersed into the ocean.  The leakage of drums began sometime in 1974, but the leaking drums were quickly identified and fixed.  Soil samples from 1974 showed contamination was limited to areas in close proximity to the redrumming operation.  Waters samples were also taken from 10 different locations and analyzed twice per month.  It notes that because military contractors were responsible for the inventory, few military personnel who had served on Johnston Island had duties involving the direct handling of herbicides.  See also M21-1MR, Part IV, subpart ii, 2.C.10.t

In October 2012, the Veteran submitted an internet article titled "Agent Orange at Johnston Island."  See http://guamagentorange.info/yahoo_site_admin/assets/docs/
AgentOrange-JI.133194419.pdf (last visited April 23, 2014).  It cited approximately nine published articles to support its conclusions that Johnston Island's drinking water was contaminated by Agent Orange.  

As relevant, an October 1991 report from the Brooks Air Force Base's Armstrong Laboratory (Armstrong Laboratory report) identified the possibility of herbicide exposure at Johnston Island through consumption of contaminated fish.  The article noted two fish species with elevated levels of dioxin.  http://oai.dtic.mil/oai/oai
?verb=getRecord&metadataPrefix=html&identifier=ADA271979 (last visited April 23, 2014).  It also observed that while the fish within the waters near the Agent Orange site were generally non-migratory, other fish may have large migratory movements and move from the contaminated area to the fishing areas.  The article stated "it is plausible that additional lifetime excess cancer risk may be present due to the ingestion of contaminated marine biota.  This exposure pathway has not been adequately characterized . . ."  

Specifically, the Veteran contends that while on Johnston Island, he swam, drank, and consumed fish that were contaminated by leaks from the herbicide storage facility.  See March 2014 hearing transcript.  He submitted a picture of himself holding two large fish he had caught on the island.  He does not assert that he had any assignment or experience involving chemical storage or disposal; nor does he contend that he had any direct contact with the chemical storage area.  Rather, he asserts that he had general herbicide exposure from ingesting contaminated water and affected fish as stated above.  The Board considers the Veteran to be credible in his reports of activities while stationed on Johnston Island.  

Although the Veteran is competent to describe his above activities, he does not possess any specialize expertise in herbicide/ chemical storage.  Consequently, he is not competent to make the circumstantial inferences that these activities exposed him to herbicides.  Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1377.  Competent evidence is required.  By "competent evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

In this particular case, the above Armstrong Laboratory report clearly identifies consumption of fish surrounding Johnston Island as a possible Agent Orange exposure pathway.  The Fact Sheet: Storage of Agent Orange on Johnston Island from the VA adjudication manual primarily covers airborne exposure to Agent Orange.  M21-1MR, Part IV, subpart ii, 2.C.10.t.  It notes that water monitoring was conducted, but does not provide more information about the results.  Id.   

The competent evidence in this matter is limited.  Although Agent Orange was stored on Johnston Island for the entirety of the Veteran's tour, the Department of Defense has only conceded that drum leaking began sometime in 1974.  The Armstrong Laboratory report confirms that at least two Johnston Island fish species were found to have noticeable dioxin exposure and notes that prior studies confirm the migratory nature of adult fish.  It clearly identifies the Veteran's alleged Agent Orange exposure as a legitimate exposure pathway warranting further investigation.  
By contrast, the Fact Sheet: Storage of Agent Orange on Johnston Island is relatively silent on the possibility of water contamination from fishing.  

The Board notes the Armstrong Laboratory study took place approximately 15 years after the Veteran's service.  However, given that the additional evidence showing that Agent Orange was stored on Johnston Island for the duration of his service and began leaking in 1974, the Board considers the Armstrong Laboratory findings relevant despite the time lapse.  

The term "reasonable doubt" is described as "substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  Here, the Armstrong Laboratory report verifies the Veteran's reported exposure as scientifically plausible and even confirms the presence of dioxin in fish.  Unfortunately, there is insufficient information to confirm or rule out such exposure to Johnston Island inhabitants.  The evidence is ambiguous - it is speculative in the fact that the information to assess the probability of exposure is unknown, but it clearly identifies the alleged exposure as more than speculation or a remote possibility.  Rather, it concludes such exposure is plausible and more information is needed to identify the probability.  The Fact Sheet: Storage of Agent Orange on Johnston Island does not rule out the possibility of contaminated water exposure from consumption of marine wildlife. 

In this particular case, the Board will extend the reasonable doubt doctrine to find that the evidence is in equipoise on the issue of whether the Veteran was exposed to Agent Orange through consuming contaminated fish and/or water. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.102.   

Prostate cancer and diabetes mellitus, Type II are disabilities that are presumptively related to herbicide exposure when manifested any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The claimed bone cancer and left thigh fracture are residuals of prostate cancer.  (See March 2012 operative report for stabilization and cancer excision of the left femur).  In summary, the service connection claims for prostate cancer and diabetes mellitus, Type II are granted as being presumptively related to herbicide exposure on a fact found basis through service on Johnston Island in 1973 to 1974.  M21-1MR, Part IV, subpart ii, 2.C.10.o, s, and t.  The claimed bone cancer and left thigh fracture are residuals of service connected prostate cancer and also warrant service connection.  Id.; see also 38 C.F.R. § 3.310.

(ii) Kidney disease 

In July 2012, Dr. M.F. completed a Disability Benefits Questionnaire (DBQ) for the Veteran.  He stated that the Veteran had diabetic nephropathy and chronic kidney disease II.  He also reported that the Veteran had hypertension secondary to kidney disease.  He also authored a July 2012 letter summarizing the Veteran's treatment for kidney disease.  He stated that the Veteran had stage II chronic kidney disease secondary to diabetic glomerulosclerosis.  

The Board considers Dr. M.F.'s reports to be competent evidence of a nexus between service connected diabetes mellitus, Type II and kidney disease.  It also identifies hypertension as secondary to kidney disease, but more information is needed for the hypertension claimed as detailed in the Remand section below.  Service connection for kidney disease as secondary to newly service connected diabetes is granted.  38 C.F.R. § 3.310.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bone cancer, as a residual of prostate cancer, is granted.

Service connection for left thigh fracture, as a residual of prostate cancer, is granted.

Service connection for kidney disease, as secondary to diabetes mellitus, Type II, is granted.

Service connection for prostate cancer is granted.  

Service connection for diabetes mellitus, Type II is granted.  


REMAND

The Veteran has reported receiving medical treatment at the VA Medical Center in Columbus, Ohio (Columbus VAMC).  See March 2014 hearing transcript; July 2012 claim.  Currently, no VA treatment records are associated with the claims folder and these records must be obtained as detailed in the instructions below.  

For the hypertension claim, the current medical evidence indicates that it was initially diagnosed in 1988.  (See February 2012 private medical records.)  Recent renal treatment records suggest that the Veteran's current kidney disease is aggravating his preexisting hypertension.  (See July 2012 Disability Benefits Questionnaire (DBQ) and Dr. M.F. letter.)  A VA examination is necessary to determine a baseline level of disability for hypertension, and the extent of the aggravation by the newly service connected kidney disease.  

For the claimed gout, the available medical evidence does not show that he has had an episode anytime since July 2012.  He contends it is secondary to service connected kidney disease. See March 2014 hearing transcript.  If the newly generated medical evidence indicates that the Veteran had gout any time after July 2012, furnish a VA examination.

For the claimed sleep apnea, the Veteran contends it is secondary to diabetes.  See March 2014 hearing transcript.  Review all newly generated medical evidence and if it in any way suggests that the current sleep apnea is caused or aggravated by service connected diabetes or any other service connected disability, afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Columbus VAMC for the Veteran and associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that  further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.  

Request that the Veteran identify any recent pertinent private treatment records and furnish appropriate authorization for the release of private medical records.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

2.  After associating all newly generated medical records with claims folder, contact an appropriate clinician for a medical opinion on hypertension.  The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA/VBMS efolders, must be made available for review of the Veteran's pertinent medical history.  

The examiner should describe the baseline level of hypertension prior to the onset of kidney disease in October 2010 and the permanent, measurable increase in hypertension resulting from aggravation.  Such a determination should be based upon the medical evidence of record.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)  

3.  Review all newly generated evidence to determine if the Veteran has had a gout episode since July 2012 and whether any newly generated competent evidence suggests a nexus between sleep apnea and any service connected disability.  If needed, take appropriate action (obtain VA examinations and/or medical opinion) to develop these claims.  

4.  After completing all development required to adjudicate the Veteran's claims, re-adjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


